WALLIN, J., Concurring.
This opinion presents the second opportunity for our court to review the adequacy of a Miranda warning in *665light of United States v. Noti (9th Cir. 1984) 731 F.2d 610 [77 A.L.R.Fed. 111]. In the first case I reluctantly agreed to follow Noti and concurred in a result holding a warning similar to the one given to Valdivia was insufficient. I now note my previous reluctance to accept Noti mirrors the view of Justice Crosby. Since the Supreme Court, without explanation, decertified our prior opinion which followed Noti, I assume my original reluctance is shared by others and concur in affirming this judgment.